IN THE SUPREME COURT OF THE STATE OF NEVADA


                     MARIANELLA GUADAMUD, AN                                 No. 83266
                     INDIVIDUAL,
                                     Appellant,                                   FILED
                                 vs.
                     ELIZABETH GALANTUOMINI, AN                                    OCT 2 8 2021
                     INDIVIDUAL,                                                 ELIZABETH A. BROWN
                                                                               CLERK OttUPREME COURT
                                                                               BY S
                                                                                    DEPUTY
                                                                                         13-CLE1 K

                                           ORDER DISMISSING APPEAL

                                 This is an appeal from a district court order dismissing a
                     complaint. Eighth Judicial District Court, Clark County; Nadia Krall,
                     Judge.
                                 On October 12, 2021, this court entered an order directing
                     appellant to show cause why this appeal should not be dismissed for lack of
                     jurisdiction. Within that order, this court deferred ruling on the parties'
                     stipulation to remand this matter to the district court pursuant to
                     Huneycutt v. Huneycutt, 94 Nev. 79, 575 P.2d 585 (1978), and dismiss this
                     appeal. Appellant has now filed a copy of an October 18, 2021, district court
                     order certifying the district court's intent to grant relief from the order
                     challenged on appeal under Huneycutt.
                                 As stated in the October 12, 2021, order, it appears that the
                     notice of appeal was prematurely filed after the filing of a timely tolling
                     motion in the district court but before entry of a written order finally
                     resolving that tolling motion. See NRAP 4(a)(4); NRAP 4(a)(6). It thus
                     appears no remand is necessary because the prematurely filed notice of
                     appeal did not divest the district court of jurisdiction in this matter. NRAP
                     4(a)(6) (A premature notice of appeal does not divest the district court of

SUPREME COURT        jurisdiction."). Nevertheless, given the entry of the district court's October
     OP
   NEVRDA

i.0) 1447A   aget.
                                                                                       i -31    '8 7
                     18, 2021, order, the parties stipulation is approved insofar as it is seeks
                     dismissal of this appeal, and this court
                                 ORDERS this appeal DISMISSED.'




                                                                                         C.J.



                     cc:   Hon. Nadia Krall, District Judge
                           Michael H. Singer, Settlement Judge
                           Law Office of Karen H. Ross
                           Anderton & Associates
                           Eighth District Court Clerk




                           1Given this dismissal, appellant need not file a response to this court's
                     October 12, 2021, order to show cause.
SUPREME COURT
        OF
     NEVADA


(01 1947A    4119.                                         2